Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
Claim 12 added.
Claims 1-12 are allowable.
Reasons for Allowance
Claims 1-12 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Sakaida et al. (US. Pub. 2003/0122902)
Applicant’s arguments of current amendment with respect to claims 1-12, have been fully considered and are persuasive.
Claims 1 and 11 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “an inkjet head comprising a head main body including: a flow path plate including: a plurality of pressure chamber groups each including a plurality of pressure chambers, wherein each of the pressure chambers which communicate with respective ink ejection ports and are arranged in a matrix pattern within the pressure chamber group; and a common ink chamber which communicates with the plurality of pressure chamber groups; and a plurality of actuators which each apply a pressure to a respective one of the plurality of pressure chamber groups, the head main body having a centerline extending in a longitudinal direction of the head main body; wherein: each of the pressure chamber groups define a corresponding plurality of regions, each of the plurality of regions has a non-rectangle parallelogram shape defined by first and second sets of opposing sides, the first and second sets of opposing sides both being inclined 
Claims 2-10 and 12 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883